Citation Nr: 1540905	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to or aggravated by service-connected post-operative osteochondritis dissecans of the right patella.

2.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) and irritable bowel syndrome, currently evaluated as noncompensable prior to June 28, 2013, and 10 percent disabling beginning June 28, 2013. 

3.  Entitlement to an increased rating for anxiety disorder, currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for chronic right knee patellofemoral syndrome status post excision of a right bipartite patellar fragment, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for supraventricular tachycardia and left ventricular hypertrophy (claimed as thickening of the heart) as secondary to unspecified anxiety disorder with alcohol use disorder (previously shown as anxiety disorder, not otherwise specified with alcohol abuse).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for diabetes mellitus type II.

9.  Entitlement to a temporary total evaluation based on surgery.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran's appeal was originally characterized as a claim of entitlement to service connection for a lower back disorder.  However, in May 2013, the Board bifurcated this single claim into separate claims of entitlement to service connection for degenerative disc disease and service connection for a disc protrusion at L5-S1 based on different theories of entitlement.  The Board granted service connection for a disc protrusion secondary to a specific event (fall) caused by the Veteran's service connected anxiety disorder, and remanded the issue of service connection for degenerative disc disease for obtaining any outstanding treatment records, and obtaining an additional medical opinion.  

The claim was remanded again in January 2015 and it has been returned to the Board for adjudication.

The issues of entitlement to increased evaluations for irritable bowel syndrome, anxiety disorder, and chronic right knee patellofemoral syndrome; entitlement to service connection for tinnitus, supraventricular tachycardia and left ventricular hypertrophy (claimed as thickening of the heart) as secondary to unspecified anxiety disorder with alcohol use disorder (previously shown as anxiety disorder, not otherwise specified with alcohol abuse), hypertension, diabetes mellitus type II, and hypertension; entitlement to a temporary total evaluation based on surgery; and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease of the lumbar spine was not shown during military service, and degenerative disc disease of the lumbar spine is not otherwise shown by the competent and probative evidence to be associated with service or with an injury or disease of service origin.



CONCLUSION OF LAW

The criteria for establishing service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided notice in letters dated in May 2009 and June 2009, which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letters were sent to the Veteran prior to the adjudication the issue on appeal, and thus, it met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran and his wife.  

The Board notes that the Veteran submitted a document regarding additional evidence from his private treating physicians for orthopedic treatment for his right knee.  However, while the issue on appeal is related to the Veteran's service-connected right knee disability insofar as it is a claim of secondary service connection, further remand to obtain these additional treatment records is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546   (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  In this case, the Board finds that there is sufficient evidence to make a determination and the appellant is not prejudiced by a decision at this time.

Additionally, the RO substantially complied with prior remand instructions.  
In May 2013, the Board remanded the claim in order to obtain additional records and provide the Veteran with a VA examination.  The examination was provided in June 2013.  Then, in January 2015, the Board remanded the claim again for additional private treatment records from Dr. Z. at the University of Wisconsin; the records have been associated with the record.   Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim of service connection for degenerative disc disease of the lumbar spine in July 2012, November 2012, June 2013, and March 2015, and an addendum opinion was provided in December 2012.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).  Regulations provide that service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for degenerative disc disease on the basis that he developed the condition secondary to his service-connected post-operative osteochondritis dissecans of the right patella.  During the appeal period, the Veteran also contended that his degenerative disc disease was related to a fall he sustained while experiencing nightmares related to his service-connected anxiety.  As noted, the Veteran was granted service connection for disc protrusion of the lumbar spine, at L5-S1, secondary to the Veteran's service-connected anxiety disorder in May 2013.

In June 2009, the Veteran was provided a VA examination concerning his claim.  The examiner diagnosed the Veteran with degenerative disc disease at L5-S1 and provided the opinion that the Veteran's degenerative disc disease is less likely than not caused by or related to service or to any service-connected disability.  The examiner indicated that the Veteran's degenerative disc disease is an ongoing chronic process and therefore, a fall would not have caused the condition.  Further, the examiner indicated that the Veteran does not walk with a significant limp, and therefore the right knee disability did not cause his degenerative disc disease.  Finally, he indicated that the Veteran's right knee condition has not permanently aggravated his degenerative disc disease at L5-S1.

In March 2010, the Veteran was provided a VA examination in conjunction with the claim.  At that time, the claim was broadly construed for a low back condition.  The examiner had x-rays performed and noted that there was degenerative disc disease of the low spine.  The examiner explained that degenerative disc disease is very common in someone in the Veteran's age group and that it is also very common to have back pain, degenerative disc disease, and musculoskeletal back pain.  He indicated that degenerative processes do not occur after one event.  The examiner provided an opinion that the Veteran's herniated disc was related to a fall he had due to his anxiety-induced nightmares.  The examiner opined that the Veteran's fall did not cause his degenerative disc disease, however.  

Another examination was provided in November 2012.  The examiner opined that the Veteran's degenerative disc disease was not caused by his fall, as it is degenerative in nature.  An addendum opinion was provided in December 2012 and the examiner again indicated that the Veteran's degenerative disc disease is not related to his fall as it did not appear to be traumatic in nature, but rather is degenerative.  

In June 2013, the Veteran was provided another VA examination.  The examiner diagnosed mild lumbar degenerative disc disease.  The examiner noted the Veteran's contention that his degenerative disc disease began when he developed some shooting pain down his left leg; but the examiner noted that the Veteran was not noted to have any radicular symptoms in an April 2012 treatment note.  The examiner noted that the Veteran would not be expected to have any gait changes from mild degenerative disc disease without radicular symptoms.  The examiner stated that the Veteran's degenerative disc disease and his right knee condition are unrelated.  He also noted that significantly altered gait mechanics would not be expected with the Veteran's current knee condition.  Thus, without significant deformity of the knee affecting limb lengths, no additional stress would be expected at the lumbar spine, and therefore, the examiner opined that the Veteran's lumbar spine degenerative disc disease is less likely than not aggravated by his service-connected right knee condition. 

Another VA examination was provided in March 2015.  The examiner reviewed the entire claims file prior to the examination and opinion.  The examiner noted the diagnosis of degenerative disc disease of the lumbar spine, status-post anterior lumbar interbody fusion.  The examiner indicated that the Veteran underwent a surgery for his service connected low back condition of L5-S1 protrusion in September 2014.  The Veteran had a reduced of range of motion in forward flexion, which he exhibited from 0 degrees to 60 degrees.  The examiner was asked to opine whether the surgical procedure from September 2014 was due to his service-connected disc protrusion or whether it was due to some other back condition, and the examiner opined that it was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner provided the rationale that the Veteran's recent anterior lumbar interbody fusion (ALIF) was performed due to the Veteran's degenerative disc disease, which is "likely due to age-related cause" that was not caused by or aggravated by his service-connected low back condition.  Finally, the examiner noted that the Veteran's L5-S1 disc protrusion is resolved.  

The Board has also reviewed the Veteran's private treatment records, which show that he has sought treatment for the claimed condition throughout the period on appeal.  However, the evidence of record does not suggest that the Veteran's service-connected right knee disability caused or aggravated the degenerative disc disease.  As noted, the Board remanded in January 2015 in order to obtain additional private treatment records from Dr. Z. at the University of Wisconsin.  These records confirm the diagnosis of degenerative disc disease and show that the Veteran underwent anterior interbody fusion at L5-S1 and anterior instrumentation using cage implants.  The evidence does not provide any information related to a nexus between the Veteran's degenerative disc disease and his right knee disability.

Finally, the Veteran has submitted several statements indicating that his degenerative disc disease is related to his right knee.  He has stated that his limping caused by the right knee disability have led to his current degenerative disc disease.  (See May 2015 statement.) 

As an initial matter, the Board notes that the evidence does not show, and the Veteran does not contend, that the Veteran's degenerative disc disease of the lumbar spine is related to service on a direct basis.  

Turning to the theory of secondary causation, taken together, the Board finds that the June 2009, November 2012, December 2012, June 2013, and March 2015 VA examinations and opinions to be adequate to evaluate the etiology of the Veteran's degenerative disc disease of the lumbar spine.  The examiners concluded that the Veteran's degenerative disc disease of the lumbar spine is not related to his right knee disability or to the fall that he sustained after a nightmare that was related to his anxiety disorder in July 2007.  The examiners were aware of all relevant facts in the case and reviewed the claims file.  The VA examiners interviewed the Veteran and conducted examinations before rendering the diagnosis and opinions; the examiners also had knowledge of the relevant facts of the Veteran's medical history.  The conclusions and rationales are considered competent, credible, and probative.  

The Board notes that the remaining contrary opinion of record comes from the Veteran himself, who maintains that his degenerative disc disease of the lumbar spine is related to his post-operative osteochondritis dissecans of the right patella.  While the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of degenerative disc disease of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the etiology of symptoms arising from degenerative disc disease of the lumbar spine.  Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the etiology of degenerative disc disease of the lumbar spine.

Moreover, to the extent that the Veteran believes that his degenerative disc disease of the lumbar spine is due to his service-connected right knee disability, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his lumbar spine degenerative disc disease is not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  The Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his degenerative disc disease of the lumbar spine and his service-connected post-operative osteochondritis dissecans of the right patella.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his degenerative disc disease of the lumbar spine is related to his post-operative osteochondritis dissecans of the right patella.

Based on the foregoing reasons and bases, the Board finds that the most competent, credible, and probative evidence is against finding that the Veteran's degenerative disc disease of the lumbar spine is related to his military service, to include as secondary to his service-connected post-operative osteochondritis dissecans of the right patella.  The Board has considered the evidence in support of and against the Veteran's claim and finds that the evidence preponderates against a finding that the Veteran currently has degenerative disc disease of the lumbar spine that was incurred during military service, or was caused or aggravated by post-operative osteochondritis dissecans of the right patella.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for degenerative disc disease of the lumbar spine must be denied.




ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied. 


REMAND

In June 2015, the Veteran filed a timely Notice of Disagreement regarding several issues that were denied by a March 2015 rating decision.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  Significantly, however, to date, the AOJ has not issued a Statement of the Case in response.  Thus, the Board is required to remand the matter for issuance of a Statement of the Case addressing the issue.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:
  
Provide the Veteran with a Statement of the Case regarding the issues of entitlement to increased evaluations for irritable bowel syndrome, anxiety disorder, and chronic right knee patellofemoral syndrome; entitlement to service connection for tinnitus, supraventricular tachycardia and left ventricular hypertrophy (claimed as thickening of the heart) as secondary to unspecified anxiety disorder with alcohol use disorder (previously shown as anxiety disorder, not otherwise specified with alcohol abuse), hypertension, diabetes mellitus type II, and hypertension; entitlement to a temporary total evaluation based on surgery; and entitlement to a total disability rating based on individual unemployability, and advise him of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


